ALD-201                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 10-1260


                              TERRANCE MATTHEWS,
                                         Appellant

                                           v.

                 CO MS. SUGGS; CO MR. KELLY; CO. MCKELVY,
                          OTHER DEFENDANTS, ETC.


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 09-cv-6168)
                     District Judge: Honorable Thomas M. Golden


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 20, 2010

               Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                             (Opinion filed: June 2, 2010)




                                       OPINION


PER CURIAM

      Terrance Matthews, a state prisoner proceeding pro se, appeals from the District

Court’s order denying his motion to proceed in forma pauperis and administratively
terminating his civil action. We will vacate the District Court’s order and remand for

further proceedings.

                                                  I.

       In December 2009, Matthews submitted his in forma pauperis (“IFP”) application

to the District Court. In his IFP application, Matthews stated that he is not employed, but

that he has monthly expenses which include back child support payments for his two

minor children, parole supervision fees, and restitution costs. By order entered January 7,

2010, the District Court denied the motion, finding that the $1,037.38 in Matthews’

prison account was “sufficient to pay the $350 filing fee to commence [a] civil action.” 1

       Matthews appealed, arguing that the District Court did not take into account his

various expenses. In particular, he asserts that he must pay all of the fees associated with

his parole before he is released. If he is required to pay the entire District Court filing

fee, he will have insufficient funds to cover his parole costs and will not be released. We

granted Matthews leave to proceed in forma pauperis on appeal.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291, see Redmond v. Gill, 352 F.3d 801,

803 (3d Cir. 2003), and we review the District Court’s ruling for abuse of discretion, see

United States v. Holiday, 436 F.2d 1079, 1079 (3d Cir. 1971). IFP determinations



   1
    Although Matthews does not appear to have filed a copy of the civil complaint, the
District Court docket reflects that Matthews was attempting to proceed pursuant to
42 U.S.C. § 1983.

                                                  2
generally are made solely on the basis of indigence, without regard to the potential merit

of a complaint. See Deutsch v. United States, 67 F.3d 1080, 1084 n.5 (3d Cir. 1995).

       We conclude that the District Court abused its discretion in requiring Matthews to

pay the filing fee. Although the District Court determined that Matthews had sufficient

funds in his prison account to pay the fee, it does not appear to have taken into account

Matthews’ other financial obligations, particularly his back child support payments and

costs associated with his parole. Besides, the United States Supreme Court has held that a

plaintiff need not “be absolutely destitute to enjoy the benefit” of in forma pauperis

status. Adkins v. E. I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). Based on

our review of the financial information contained in the IFP application submitted to the

District Court, Matthews appears to be eligible for IFP status.

       Accordingly, we will summarily vacate the District Court’s order, and remand the

matter for further proceedings consistent with this opinion.




                                              3